DETAILED ACTION
This action is responsive to the following communication: The Amendment filed on 08/10/2017
In the instant application, claims 5, 12 and 20 are cancelled; Claim 22 is newly added; Claims 1, 7 and 13 are amended independent claims; Claims 1-4, 6-11, 13-19 and 21-22 are pending in this case.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an e-mail communication on 05/27/2021 after a telephone interview with Mr. Scott Shigeta (Reg. No. 50398) on 05/18/2021.

Replace all claims as followed
1.	(Currently Amended) A computing device, comprising:
a processor;
a touch-sensitive display device providing a first display region; 
a second display device that is separate from the touch-sensitive display device, wherein the second display device is aligned with the touch-sensitive display device and configured to display content generated from an input received at the touch-sensitive display device; and
a memory storing instructions executable by the processor to:
determine whether input has been received within a virtual trackpad area of the first display region;
determine if the input comprises touch input or input received from a digital pen;
if the input received within the virtual trackpad area comprises touch input, process the input as touch input to a virtual trackpad; and
if the input received within the virtual trackpad area comprises input received from a digital pen, process the input as digital ink for display in an input field displayed in a user interface displayed in the second display device while concurrently controlling a cursor movement based on the touch input wherein processing the input as digital ink comprises providing the digital ink to a program function or operating system feature for storing data.

2.	(Original) The computing device of claim 1, wherein the computing device comprises a second display region, and wherein processing the input as digital ink comprises:
converting the digital ink to text; and
providing the text to a program or operating system for presentation of the text within a field of a user interface (UI) presented in the second display region.

3.	(Original) The computing device of claim 1, wherein the computing device comprises a second display region, and wherein processing the input as digital ink comprises providing the digital ink to a program for presentation of the digital ink within a field of a user interface (UI) presented in the second display region.

4.	(Original) The computing device of claim 1, wherein processing the input as digital ink comprises:
converting the digital ink to text;
recognizing a command in the text; and
causing the computing device to execute the command.

5.	(Cancelled) 

6.	(Original) The computing device of claim 1, wherein processing the input as digital ink comprises:

providing the text to a default program for storing notes.

7.	(Currently Amended) A computing device, comprising:
a processor;
a first display device providing a first display region;
a touch-sensitive display device that is separate from the first display device, providing a second display region; and
a memory storing instructions executable by the processor to:
determine whether touch input has been received within a virtual trackpad area of the second display region;
responsive to determining that input has been received within the virtual trackpad area, determine if the touch input comprises a touch gesture originating outside an edge of the virtual trackpad area of the second display region and terminating inside the virtual trackpad area; [[and]]
responsive to detecting the touch gesture originating outside the edge of the virtual trackpad area of the second display region and terminating inside the virtual trackpad area, display a transient user interface (UI) within the virtual trackpad area, wherein the transient UI remains displayed until a detection of a subsequent user input at the transient UI indicating a selection of at least one of a plurality of elements displayed in the transient UI; and
responsive to the user input indicating the selection of the at least one element of the transient UI that is displayed in response to the touch gesture originating outside an edge of the virtual trackpad area of the second display region and terminating inside the virtual trackpad area, displaying an application UI in the first display region in the first display device or activating a program function or operating system feature for storing data.  

8.	(Original) The computing device of claim 7, wherein the transient UI is animated as it is displayed within the virtual trackpad area.

9.	(Original) The computing device of claim 7, wherein the transient UI has one or more selectable UI elements, and wherein the memory stores further instructions executable by the processor to:

	responsive to determining that touch input has been made in the virtual trackpad area selecting one of the one or more selectable UI elements,
initiate a command corresponding to the selected one of the one or more selectable UI elements, and
remove the display of the transient UI from the virtual trackpad area.

10.	(Original) The computing device of claim 9, wherein the computing device comprises a second display region, and wherein initiation of the command causes an application or operating system executing on the computing device to display a UI in the second display region.

11.	(Original) The computing device of claim 7, wherein the memory stores further instructions executable by the processor to:
responsive to determining that input has been received within the virtual trackpad area, determine if the touch input comprises a touch gesture originating inside the virtual trackpad area and terminating outside the edge of the virtual trackpad area; and
responsive to detecting the touch gesture comprises a touch gesture originating inside the virtual trackpad area and terminating outside the edge of the virtual trackpad area, remove the display of the transient UI from the virtual trackpad area.

12.	(Cancelled) 

13.	(Currently Amended) A computing device for providing a cursor control while mitigating inadvertent selection of a 
a processor;
a first display device providing a first display region;
a touch-sensitive display device providing a second display region; and
a memory storing instructions executable by the processor to:
display [[a]] the UI control in the second display region which, when selected, will initiate a corresponding function on the computing device, wherein the UI control is positioned outside of a virtual trackpad area;
the virtual trackpad area of the second display region and terminating at the UI control in the second display region and outside the virtual trackpad area; and
responsive to receiving the first user input gesture, at the touch-sensitive display, originating in the virtual trackpad area of the second display region and terminating at the UI control in the second display region and outside the virtual trackpad area, move a cursor in the first display region of the first display device while restricting activation of functionality associated with wherein selection of the UI control activates a program function or operating system feature for storing data.

14.	(Original) The computing device of claim 13, wherein the memory stores further instructions executable by the processor to:
receive a second user input gesture, the second user input gesture originating within the UI control;
determine whether the second user input gesture is to select the UI control; and
responsive to determining that the second user input gesture is not to select the UI control, move the cursor in the first display region without activating the UI control.

15.	(Original) The computing device of claim 14, wherein determine whether the second user input gesture is to select the UI control comprises:
determining that the second user input gesture is not to select the UI control if the second user input gesture comprises a press on the UI control that is not lifted from the UI control within a predetermined amount of time.

16.	(Original) The computing device of claim 13, wherein the memory stores further instructions executable by the processor to:
	receive a second user input gesture subsequent to the first user input gesture; and
	perform a function responsive to receiving the second user input gesture, the function selected based, at least in part, on the first user input gesture.

17.	(Original) The computing device of claim 13, wherein the memory stores further instructions executable by the processor to:
detect the presence of a physical input object in the second display region;

perform a function on the computing device based upon the input received from the physical input object.

18.	(Original) The computing device of claim 17, wherein the physical input object comprises a digital dial.

19.	(Previously Presented) The computing device of claim 17, wherein the function comprises changing a setting of the computing device, the setting comprising one or more of controlling volume or brightness of the computing device.

20.	(Cancelled) 

21.	(Previously Presented) The computing device of claim 13, wherein the UI control is positioned outside of the virtual trackpad area.

22. 	(New) The computing device of claim 14, wherein the user input terminates within the virtual trackpad area.
	
Allowable Subject Matter
Claims 1-4, 6-11, 13-19 and 21-22 are allowed.

Examiner’s Statement of reason of Allowance
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to computing devices for augmenting the functionality provided by virtual on-screen trackpads without requiring users to switch between modes. The computing devices provide a virtual trackpad area that can receive input from a digital pen without requiring a user to change the mode of operation of the virtual trackpad. The user can write directly in the virtual trackpad area at any time using a digital pen. In particular, when input is received within the virtual trackpad area, the computing device determines whether the input is touch input or input from a digital pen. If the input is touch input, the input is processed as 
Independent claims 1, 7 and 13 when considered as a whole, are allowable over the prior art of record.  
The closest prior art, as previously cited: Feng (US 2014/0191977) teaches a method for receiving an initiation command to initiate an operation mode of a touchpad; responsive to the initiation command, initiating the operation mode and rendering graphic to a display; receiving input via the touchpad and mapping the input to the graphic. Rehm (US 2006/0071915) teaches a method for providing a notebook computer that permits a user to take notes by typing and sketching in real time, integrating text and graphics in a single note document and conveniently switching between typing and sketching. Hwang (US 2014/0337804) teaches a method for automatically performing application-specific actions based on global pre-define symbols entered using digital ink. A computing device supporting digital ink input to recognize text and/or graphic content, determine whether global-pre-defined symbols are present in the recognized text and/or graphic content and perform application-specific actions associated with the determined pre-defined symbols. Jitkoff (US 2012/0127071) teaches a method for receiving user input on a computing device, identifying a term input by the user that does not match a term known to the device, accessing an auto-correction service in order to provide a replacement for the term. Wolff (US 201/0124532) teaches a multi-region touchpad. The touchpad driver may cause an operating system of the computing device to treat a touch with a touch position beginning in a primary region and extending into a secondary region as a continuous touch. Similarly the touchpad driver may cause the operating system to treat a touch with a touch position beginning in the secondary region as a navigational command to cause the operating system to perform a navigational function. Crisan (US 2013/0249806) teaches a method for touchpad edge gesture detection comprising detecting touch input on a touchpad beginning from a first point outside a border of the touchpad to a second point inside the border 
However Feng, Rehm, Hwang, Jitkoff, Wolff and Crisan do not teach or suggest the particular combination of steps or elements as recited in the independent claims 1, 7and 13.  
For example, the prior arts do not teach or suggest the steps of: “responsive to determining that input has been received within the virtual trackpad area, determine if the input comprises touch input or input received from a digital pen; if the input received within the virtual trackpad area comprises touch input, process the input as touch input to a virtual trackpad; and
if the input received within the virtual trackpad area comprises input received from a digital pen, process the input as digital ink for display in an input field displayed in a user interface displayed in the second display device while concurrently controlling a cursor movement based on the touch input wherein processing the input as digital ink comprises providing the digital ink to a program function or operating system feature for storing data.

The dependent claims further add limitations to the allowable subject matter of the corresponding independent claims; thus are also allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tam T. Tran whose telephone number is 571-270-5029.  The examiner can normally be reached on Monday – Friday from 8:30AM to 5:00PM.
Sherief Badawi can be reached on 571-272-9782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TAM T TRAN/Primary Examiner, Art Unit 2174